Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 15/681174 application is in response to the communications filed June 27, 2022. 
Claims 1, 3, 5, 6, 18 and 23 were amended June 27, 2022. 
Claims 4 and 11-17 were cancelled June 27, 2022.
Claims 25-28 were added as new June 27, 2022
Claims 1-3, 5-10 and 18-28 are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 26, 
This claim recites the limitation of “receiving, via the communications network, the plurality of appointment records from the first”. It is not clear to as what “first” this limitation is referring to. Accordingly, this limitation is indefinite. For the purposes of examination, the examiner will interpret this limitation as “receiving, via the communications network, the plurality of appointment records from the first EMR server”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 18-20, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Englund et al. (2013/0110547; herein referred to as Englund) in view of Kharraz Tavakol et al. (US 2011/0191122; herein referred to as Kharraz Tavakol).
As per claim 1, 
Englund teaches a method for interfacing with electronic medical records (EMR) over a communications network, the method comprising:
associating a physician identifier with one or more of a user preference information, a schedule preference information, or a healthcare association information:
(Paragraphs [0170] and [0239]-[0241] of Englund. The teaching describes an authentication system that associates a physician identifier with a healthcare association information. Specifically, the physician scans their practitioner ID credentials to enter into the Medical Information System. This constitutes associating the physician identifier with a healthcare association because the practitioner ID is a credential that identifies the physician that is issued by the healthcare facility the physician works at.)
receiving, via a mobile communications device, a schedule request associated with a physician identifier:
(Paragraphs [0239]-[0241], [0253] and [0276] of Englund. The teaching describes a physician using a mobile device to submit login credentials to access a medical information system. An automatic configuration process that requests control or sample medical records from the medical information servers. If the credentials are valid, the medical information server transmits 108 a secured token for the session, which is passed 109 to the medical information software as it initializes. Communications service 201 may receive requests from the mobile medical information software application running on any of the portable electronics. Once connected, MedMaster Mobility displays the Launch View for the core functions of the medical software application such as but not limited to, My Schedule.)
identifying, in response to the schedule request, a plurality of appointment records in an appointments database as associated with the physician identifier, each appointment record further associated with a patient identifier, and a network location of an EMR server having stored thereon an EMR associated with the patient identifier, wherein the EMR server is associated with an EMR schema:
(Paragraphs [0270], [0277]-[0280] and Figure 2 of Englund. The teaching describes that the My Schedule view allows the doctor to instantly see the patients scheduled for the day. The Status (Checked-In, Checked-Out, Examined, No Show) of each patient is color-coded. The Appointment Time, Patient Name, Location, Room Number, and Orders are also displayed. After receiving a confirmation that the user has valid credentials to connect to the selected EHR or EMR system server, MedMaster Mobility connects based on that confirmation. This establishes that the network location of the EMR server that stores the patient identifier in an EMR schema is known by the MedMaster system.) 
generating a schedule interface for the physician identifier based on the plurality of appointment records and the associated one or more of the user preference information, the schedule preference information, or the healthcare association information:
(Paragraphs [0112]-[0114] and Figure 6c of Englund. The teaching describes that once the physician has logged in with their identifier that is associated with a healthcare entity, a schedule interface is generated to show the physician a list of appointments that they have.)
receiving, via the mobile communications device, an appointment request indicating a selected one of the appointment records the selected one of the appointment records selected from the schedule interface:
(Paragraphs [0112]-[0114] of Englund. The teaching describes that the scheduler allows the physician to select an entry in the appointment list to enter in new information via dictation. This is an appointment request indicating a selection of an appointment record.)
generating a plurality of EMR field requests, each mapping one of a plurality of dictation interface fields to a corresponding EMR field of the EMR server associated with the selected appointment record according to the EMR schema associated with the EMR server: 
(Paragraphs [0081]-[0086] [0112]-[0114] of Englund. The teaching describes that the scheduler allows the physician to select an entry in the appointment list to enter in new information via dictation. The dictation feature analyzes free text dictation, and then tags the most important clinical data elements such as medications, problems, social history, allergies, and procedures. These dictation tags establish dictation fields for which spoken words are mapped to recognized data elements)
communicating a patient record request corresponding to the selected appointment record, the patient record request communicated to the associated EMR server via the communications network according to the associated network location, and the patient record request comprising the associated patient identifier and the plurality of EMR field requests:
(Paragraph [0115] of Englund. The teaching describes that the My Patient view allows Dr. Jones to search patient records, see the patients who are scheduled for that day, etc. the results are displayed in the left plane. Selecting a patient from the list will display an overview of their Electronic Health record on the left.)
receiving, from the EMR server via the communications network, a plurality of EMR field responses in response to the plurality of EMR field requests:
(Paragraph [0114] of Englund. Vitals taken here will automatically update the patient’s medical record. In most fields such as encounter notes, MedMaster Mobility allows Dr. Jones the option to either key-in or to dictate the information using speech recognition.)
communicating the plurality of EMR field responses to the mobile communications device for display in the dictation interface fields in association with the appointment request:
(Paragraph [0124] of Englund. The teaching describes that Dr. Jones used the MedMaster Mobility solution with advanced speech recognition dictation and navigation built right into our native tablet device application.)
Englund does not explicitly teach selecting a first EMR server and a second EMR server from a plurality of EMR servers based on the physician identifier and access privileges associated with the physician identifier.
However, Kharraz Tavakol teaches selecting a first EMR server and a second EMR server from a plurality of EMR servers based on the physician identifier and access privileges associated with the physician identifier:
(Paragraphs [0150] and [0217] and Figure 1 of Kharraz Tavakol. The teaching describes one embodiment of the invention, the network of FIG. 1 allows communications between a centralized service provider (aggregator), multiple healthcare practitioner practice groups, multiple hospitals, multiple insurers, and multiple patients. The aggregator's server provides a network based service to the practitioner groups, hospitals, insurers, and patients, e.g. an aggregator's server 4 a provides a web-based data processing service and interface to each of the physician or patient computers 5 a, practice group servers 4 b, hospital servers 4 c, and insurance provider servers 4 d, and can also communicate electronically via email with each of these computers and servers. The aggregator's server also communicates (e.g. web-based) with each of the practice groups, hospitals and insurers via their respective servers for retrieving data such as available appointment times and other information for each of the practice groups, hospitals and insurers in order to enable online booking and confirmation of appointments on multiple websites. Doctor uses PC to log in to Referral Cockpit; request information on availability of applicable doctors.)
Kharraz Tavakol further teaches the schedule interface displaying a first appointment record of the plurality of appointment records having at least one field populated from the first EMR server and a second appointment record of the plurality of appointment records having at least one field populated from the second EMR server, wherein the first appointment record and the second appointment record are displayed at one time at the schedule interface:
(Paragraphs [0150] and [199] and Figures 1 and 8 of Kharraz Tavakol. The teaching describes one embodiment of the invention, the network of FIG. 1 allows communications between a centralized service provider (aggregator), multiple healthcare practitioner practice groups, multiple hospitals, multiple insurers, and multiple patients. The aggregator's server provides a network based service to the practitioner groups, hospitals, insurers, and patients, e.g. an aggregator's server 4 a provides a web-based data processing service and interface to each of the physician or patient computers 5 a, practice group servers 4 b, hospital servers 4 c, and insurance provider servers 4 d, and can also communicate electronically via email with each of these computers and servers. The aggregator's server also communicates (e.g. web-based) with each of the practice groups, hospitals and insurers via their respective servers for retrieving data such as available appointment times and other information for each of the practice groups, hospitals and insurers in order to enable online booking and confirmation of appointments on multiple websites. By clicking the generate report button 138, the aggregator's process filters the entered information and generates a report, such as the booking history 140 shown in the lower portion of web page 130. Here, the booking history report includes a grid of rows and columns, arranged in reverse appointment date order, for a plurality of referral appointments. Across the top of window 140 there are a plurality of fields (column headings) 141 which include, in serial order across the page: appointment status 142, results 143, patient name and phone number 144, referred-to physician 145, appointment date 146, appointment history 147, and suggested actions 148. Ten row entries 150-159 are illustrated below, each row being specific to a particular referral appointment)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Englund, the multiple EMR-based scheduling interface of Kharraz Tavakol. Paragraph [0194] of Kharraz Tavakol describes that the disclosed scheduling methods allows each doctor to see the entire history of documentation and data exchanged and offering a tangible improvement over prior means of communication. One of ordinary skill in the art would have added to the teaching of Englund, teaching of Kharraz Tavakol based on this incentive without yielding unexpected results. 
As per claim 2, 
The combined teaching of Englund and Kharraz Tavakol teaches the limitations of claim 1. 
Englund further discloses receiving, via the mobile communications device, a dictation file corresponding to a selected one of the dictation interface fields; communicating the dictation file to an automated transcription server; receiving a transcription file from the automated transcription server in response to communicating the dictation file; communicating the dictation file to the mobile communications device for population to the dictation interface field; and communicating the dictation file to the EMR server via the communications network in association with the EMR field corresponding to the selected dictation interface field:
(Paragraph [0171] of Englund. The teaching describes that MedMaster Mobility’s speech recognition modules transcribe the audible notes into written text.)
As per claim 3, 
The combined teaching of Englund and Kharraz Tavakol teaches the limitations of claim 1.
Kharraz Tavakol further teaches communicating the schedule request to the first EMR server and the second EMR server via the communications network, receiving at least a first appointment record of the plurality of appointment records from the first EMR server via the communications network, receiving at least a second appointment record of the plurality of appointment records from the second EMR server via the communications network:
(Paragraphs [0150] and [199] and Figures 1 and 8 of Kharraz Tavakol. The teaching describes one embodiment of the invention, the network of FIG. 1 allows communications between a centralized service provider (aggregator), multiple healthcare practitioner practice groups, multiple hospitals, multiple insurers, and multiple patients. The aggregator's server provides a network based service to the practitioner groups, hospitals, insurers, and patients, e.g. an aggregator's server 4 a provides a web-based data processing service and interface to each of the physician or patient computers 5 a, practice group servers 4 b, hospital servers 4 c, and insurance provider servers 4 d, and can also communicate electronically via email with each of these computers and servers. The aggregator's server also communicates (e.g. web-based) with each of the practice groups, hospitals and insurers via their respective servers for retrieving data such as available appointment times and other information for each of the practice groups, hospitals and insurers in order to enable online booking and confirmation of appointments on multiple websites. By clicking the generate report button 138, the aggregator's process filters the entered information and generates a report, such as the booking history 140 shown in the lower portion of web page 130. Here, the booking history report includes a grid of rows and columns, arranged in reverse appointment date order, for a plurality of referral appointments. Across the top of window 140 there are a plurality of fields (column headings) 141 which include, in serial order across the page: appointment status 142, results 143, patient name and phone number 144, referred-to physician 145, appointment date 146, appointment history 147, and suggested actions 148. Ten row entries 150-159 are illustrated below, each row being specific to a particular referral appointment)
As per claim 5, 
The combined teaching of Englund and Kharraz Tavakol teaches the limitations of claim 1.
Englund further teaches the plurality of EMR field requests is generated, the patient record request is communicated, and the plurality of EMR field responses is received prior to receiving the appointment request:
(Paragraph [0259] and Figure 3 of Englund. The teaching describes medical information middleware’s translators 303 parse the responses and map each data field received to a format native to the mobile medical information software.)
As per claim 6, 
The combined teaching of Englund and Kharraz Tavakol teaches the limitations of claim 1.
Englund further teaches the schedule request is associated with a timeframe; and the plurality of appointment records is further identified as within the timeframe:
(Paragraph [0175] of Englund. The teaching describes MedMaster Mobility allows patients to interact with their practitioner by email or video chat, and to view test results, upcoming & past appointments, and schedule appointments.) 
As per claim 7, 
The combined teaching of Englund and Kharraz Tavakol teaches the limitations of claim 1.
Englund further teaches receiving, via the mobile communications device, a set of physician credentials associated with the physician identifier; and authenticating the physician identifier prior to communicating the patient record request:
(Paragraph [0270] of Englund. The teaching describes that after receiving a confirmation that the user has valid credentials to connect to the selected EHR system server, MedMaster Mobility connects based on that confirmation.)
As per claim 8,  
The combined teaching of Englund and Kharraz Tavakol teaches the limitations of claim 1.
Englund further teaches the schedule request and the appointment request are received by an EMR coordination server over the communications network; and the EMR coordination server is remote from the EMR server:
(Paragraph [0262] and Figure 4 of Englund. The teaching describes that in an embodiments of the invention, 401 the mobile medical information software uses cloud-based servers to host the collaboration)
As per claim 9, 
The combined teaching of Englund and Kharraz Tavakol teaches the limitations of claim 1.
Englund further teaches at least one of the plurality of appointment records is identified as associated with the physician identifier by being identified as associated with a physician organization that comprises a physician corresponding to the physician identifier:
(Paragraph [0312] of Englund. The teaching describes one connected, MedMaster Mobility displays and allows interaction with the various contact groups the doctor has selected.) 
As per claim 10, 
The combined teaching of Englund and Kharraz Tavakol teaches the limitations of claim 1. 
Englund further teaches wherein the network location is an Internet Protocol address of the EMR server:
(Paragraph [0040] and Figure 7 of Englund. The teaching describes HIE exchange server includes an integration server that supports a variety of messaging standard protocols for connecting to external systems and numerous databases for storing message data according to an embodiment of the invention.)
As per claim 18, 
Claim 18 is substantially similar to claim 1. Claim 18 is rejected for the same reasons indicated in the rejection of clam 1.
As per claim 19, 
The combined teaching of Englund and Kharraz Tavakol teaches the limitations of claim 18.
Englund further teaches receiving, via the mobile communications device, a dictation file corresponding to a selected one of the dictation interface fields; communicating the dictation file to an automated transcription server; receiving a transcription file from the automated transcription server in response to communicating the dictation file; communicating the dictation file to the mobile communications device for population to the dictation interface field; and communicating the dictation file to the EMR server via the communications network in association with the EMR field corresponding to the selected dictation interface field:
(Paragraph [0171] of Englund. The teaching describes that MedMaster Mobility’s speech recognition modules transcribe the audible notes into written text.)
As per claim 20,
The combined teaching of Englund and Kharraz Tavakol teaches the limitations of claim 18.
Englund further teaches wherein the instructions, when executed, cause the processor to perform steps further comprising: authenticating the physician identifier prior at least to transmission of the patient record request:
(Paragraph [0270] of Englund. The teaching describes that after receiving a confirmation that the user has valid credentials to connect to the selected EHR system server, MedMaster Mobility connects based on that confirmation.)
As per claim 23, 
The combined teaching of Englund and Kharraz Tavakol teaches the limitations of claim 1. 
Englund further teaches further comprising associating the physician identifier with a set of access privileges that defines access by the physician identifier to one or more EMR servers, the EMR associated with the patient identifier, or a schema within the EMR schema:
(Paragraph [0270] of Englund. The teaching describes that the MedMaster Mobility transmits a request to display the Login View of the available Electronic Health Record (EHR) or Electronic Medical Records (EMR) systems whether local or cloud-based and regardless of which legacy Health Information Technology (HIT) is in use at the facility. After receiving a confirmation that the user has valid credentials to connect to the selected EHR or EMR system server, MedMaster Mobility connects based on that confirmation.)
As per claim 24, 
The combined teaching of Englund and Kharraz Tavakol teaches the limitations of claim 1. 
Englund further teaches further comprising transmitting error information corresponding to an EMR field of the plurality of EMR fields to the mobile communications device:
(Paragraphs [0081]-[0086] [0112]-[0114] and [0238] of Englund. The teaching describes that the scheduler allows the physician to select an entry in the appointment list to enter in new information via dictation. The dictation feature analyzes free text dictation, and then tags the most important clinical data elements such as medications, problems, social history, allergies, and procedures. These dictation tags establish dictation fields for which spoken words are mapped to recognized data elements. If the physician moves to an incorrect location while dictating or otherwise in contact with the EMR servers, the portable device will provide an error message indicating a communication failure, in this case a failure corresponding to an EMR field transmission from the mobile device dictation.)
As per claim 25, 
Claim 25 is substantially similar to claim 3. Claim 25 is rejected for the same reasons indicated in the rejection of clam 3.
As per claim 26, 
Claim 26 is substantially similar to claim 3. Claim 26 is rejected for the same reasons indicated in the rejection of clam 3.
As per claim 27, 
Claim 27 is substantially similar to claim 6. Claim 27 is rejected for the same reasons indicated in the rejection of clam 6.
As per claim 28, 
Claim 28 is substantially similar to claim 7. Claim 28 is rejected for the same reasons indicated in the rejection of clam 7.
Claim 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Englund and Kharraz Tavakol in further view of Kahn et al. (US 2006/0149558; herein referred to as Kahn).
As per claim 21, 
The combined teaching of Englund and Kharraz Tavakol teaches the limitations of claim 1.
The combined teaching of Englund and Kharraz Tavakol does not explicitly disclose receiving, via the mobile communications device, a dictation file corresponding to a portion of a dictation for entry in a selected one of the dictation interface fields, transmitting the dictation file corresponding to the portion of the dictation to an automated transcription server, receiving a transcription file from the automated transcription server, wherein the transcription file includes textual information corresponding to the portion of the dictation and transmitting the transcription file to the mobile communications device for display within the selected one of the dictation interface fields, wherein the transcription file is transmitted for display as another portion of the dictation is being captured by the mobile communications device.
However, Kahn teaches receiving, via the mobile communications device, a dictation file corresponding to a portion of a dictation for entry in a selected one of the dictation interface fields, transmitting the dictation file corresponding to the portion of the dictation to an automated transcription server, receiving a transcription file from the automated transcription server, wherein the transcription file includes textual information corresponding to the portion of the dictation and transmitting the transcription file to the mobile communications device for display within the selected one of the dictation interface fields, wherein the transcription file is transmitted for display as another portion of the dictation is being captured by the mobile communications device:
(Paragraphs [0075], [0076] and [0225] and Figure 5B of Kahn. The teaching describes a dictation process that is used for “real-time” and “server-based” speech recognition. Real-time speech recognition programs commonly use a modified text processor for display and editing of real-time results. The speech recognition application (FIG. 7) internally builds and stores session file data segment by segment. The session file data may include audio and other session data as is described in relation to FIG. 14. As the data is being accumulated “on the fly,” audio-aligned text may be displayed in a buffered read/write window, such as displayed in FIG. 5B.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Englund and Kharraz Tavakol, the text recognition teachings of Kahn. Paragraphs [0081] and [0082] of Kahn teach that the disclosed speech recognition methods used in the reference provide for more accurate speech to text capability with improved turnaround time. One of ordinary skill in the art would have added to the combined teaching of Englund and Kharraz Tavakol, the teaching of Kahn based on this incentive without yielding unexpected results.
As per claim 22, 
The combined teaching of Englund and Kharraz Tavakol teaches the limitations of claim 1.
The combined teaching of Englund and Kharraz Tavakol does not explicitly disclose receiving physician input information corresponding to a dictation interface field, generating a text file representative of the physician input information and analyzing the text file to determine whether errors are present in the physician input information for the dictation interface field.
However Kahn teaches receiving physician input information corresponding to a dictation interface field, generating a text file representative of the physician input information and analyzing the text file to determine whether errors are present in the physician input information for the dictation interface field:
(Paragraphs [0075], [0076], [0147] and [0225] of Kahn. The teaching describes a dictation process that is used for “real-time” and “server-based” speech recognition. Real-time speech recognition programs commonly use a modified text processor for display and editing of real-time results. The speech recognition application (FIG. 7) internally builds and stores session file data segment by segment. The session file data may include audio and other session data as is described in relation to FIG. 14. As the data is being accumulated “on the fly,” audio-aligned text may be displayed in a buffered read/write window, such as displayed in FIG. 5B. In the dictation and transcription field, for instance, the manually or automatically generated text may be formatted with headers and footers or subject to further error review and correction (e.g., by automated spell check))
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Englund and Kharraz Tavakol, the text recognition teachings of Kahn. Paragraphs [0081] and [0082] of Kahn teach that the disclosed speech recognition methods used in the reference provide for more accurate speech to text capability with improved turnaround time. One of ordinary skill in the art would have added to the combined teaching of Englund and Kharraz Tavakol, the teaching of Kahn based on this incentive without yielding unexpected results.

Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112 are persuasive. The applicant has addressed the concerns of the examiner in order to remove the previously made rejections. However, the applicant has a new rejection in light of the new claims. 
Applicant’s arguments pertaining to prior art rejections are rendered moot in light of the new combination of references used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686